Merits

As has been noted, a foundation must be laid before a witness may be impeached by a prior inconsistent statement. Normally, this foundation is laid by asking the witness whether he made the alleged inconsistent statement, specifying the time, the place, and the person to whom made, as well as the words or substance of the inconsistent statement. E.g., State v. Graves, 588 S.W.2d 495, 498-99 (Mo. banc 1979); State v. Vaughn, 501 S.W.2d 839, 842 (Mo. banc 1973). The primary purpose of this rule is to warn the witness that evidence of a statement will later be offered to impeach him and, thus, give him the opportunity to deny or explain the statement. Aboussie v. McBroom, 421 S.W.2d 805, 807 (Mo.App.1967).
A problem arises in the present case because the witness to be impeached, Dr. Gardner, was absent at trial and, therefore, testified by deposition. Strictly enforcing *61the foundation requirement would make Dr. Gardner immune from impeachment by an inconsistent statement and would appear to shield Dr. Gardner, already immune from cross-examination at trial, from defendant’s only practicable method of attack. Dr. Gardner’s legal unavailability makes his Frey deposition testimony admissible at trial, and, at the same time, prevents the laying of a foundation at trial for impeaching that testimony. Plaintiff gets the best and the defendant the worst of both possible worlds.1
This recitation creates a sense of unfairness to defendant. The recitation, however, omits essential facts. Defendant had ample opportunity prior to trial to impeach Dr. Gardner with his allegedly inconsistent statements, and defendant consciously chose not to do so.
In December 1982, Dr. Gardner’s deposition was taken in Florida. (Frey deposition). In January 1983, because of Dr. Gardner’s refusal to answer certain questions, defendant moved to compel Dr. Gardner to answer those questions and to compel plaintiff or plaintiff’s counsel to pay the fees and expenses of defendant’s counsel. The court sustained the motion but required defendant to pay “airfare and transportation of plaintiff’s attorney.” From the record, defendant apparently chose not to follow this order. In March 1983, the Dennis deposition was taken. The following month, defendant again filed a motion to compel plaintiff to produce Dr. Gardner for deposition, informing the court of possible inconsistent statements. The court sustained the motion but again ordered defendant to pay “transportation and any required lodging of plaintiff’s counsel.” Defendant also chose not to follow this order.
Thus, for fourteen months, from the date of the Dennis deposition until trial, the defendant had the opportunity to depose Dr. Gardner. He failed to pursue this opportunity. Apparently, defendant did not agree with the trial court’s order requiring him to pay for the transportation and lodging of plaintiff’s counsel. Defendant’s real complaint is that he did not like the trial court’s order. He can hardly complain he was denied his right of cross-examination, however, when he, himself, chose not to exercise that right. Thus, were the issue of fairness here to be decided, as the majority decides it, on the knowledge each of the parties had before trial, I would reverse the trial court’s ruling.
This issue, however, should not turn on who knew what, when. Obviously, defendant did know about the alleged inconsistency of Dr. Gardner’s statements after the Dennis deposition. To make defendant then pursue his impeachment of Dr. Gardner by another deposition in the Frey case places an affirmative duty on him to cross-examine Dr. Gardner again prior to trial. Defendant had no assurance, however, that plaintiff would not call Dr. Gardner to testify in person. Thus, there is no reason to put defendant to the time and expense of redeposing Dr. Gardner.
More important, to me, the majority opinion teaches or implies that defendant would be precluded from using the Dennis deposition if plaintiff did not know about Dr. Gardner’s statements in that deposition; as would be the case here if plaintiff’s attorney were not the attorney of record at the Dennis deposition. This rule reaches too far. In the present case, the testimony of Dr. Gardner, an absent witness, is being impeached by his own deposition testimony. Once the authenticity or genuineness of the deposition is established there is no question he made the statement and no question about the context in which the statement was made. The only essential question then is whether the statement is, in fact, inconsistent. This question is easily resolved by the preadmission determination of the trial court.2 Therefore, on balance, I *62would permit the impeachment of an absent witness’ deposition testimony by allegedly inconsistent statements made in a subsequent deposition, regardless of the knowledge of the parties.
This same critical impeachment issue has arisen in other situations when the testimony of an absent witness is admitted — “testimony [of the witness] at a former trial; ... dying declarations, statements against interest, etc.; ... statements of an attesting witness to a document; [and] ... proposed testimony admitted by stipulation to avoid a continuance.” 3A Wigmore, Evidence § 1030 at 1033 (Chadbourn rev. 1970). By rule, several jurisdictions have allowed impeachment by inconsistent statements in all these instances, as well as the one here, without the prior laying of a foundation.3 Admittedly, there is security and comfort in providing this uniform rule rather than disposing of the issue on a case-by-case basis. The problem of the uniform rule, however, is that fact situations creating the issue require different considerations for a fair disposition. For example, in State v. Ivicsics, 604 S.W.2d 773 (Mo.App.1980), a witness who had testified at the preliminary hearing was legally unavailable at trial. The state was permitted to use the absent witness’ preliminary hearing testimony at trial. According to the defendant, another witness had heard the state’s witness contradict his preliminary hearing testimony. Being unable to cross-examine the state’s witness at trial, the defendant wanted to impeach the preliminary hearing testimony of the state’s witness with the testimony of his own witness without laying a foundation. Moved by the unfairness to the defendant, we stated the defendant could do so. 604 S.W.2d at 781. In reaching this conclusion, we acknowledged that permitting impeachment of an absent witness by a live witness is a tempting invitation to manufacture inconsistent statements. Id. at 780-81. This temptation has been increased and made more acute with impeachment testimony now being admissible as substantive evidence. See Rowe v. Farmers Insurance Co., 699 S.W.2d 423 (Mo. banc 1985). Perhaps, Ivicsics, would be decided differently, today. In any event, the configuration of the problem presented in Ivicsics is not present here.
Because I believe impeachment of an absent witness’ deposition testimony by allegedly inconsistent statements made in a subsequent deposition is permissible, I concur in the result reached by the majority.

. Whether the impeachment is inadmissible as an improper collateral matter is not before us.


. This is quite different from impeaching an absent witness’ testimony by a live witness testifying to inconsistent statements he allegedly heard the absent witness make. In that instance, there is a temptation to manufacture the alleged inconsistent statement which the absent *62witness has had no opportunity to deny or explain.


. See, e.g., Cal.Evid.Code § 1202 (West 1966); Kan.Stat.Ann. § 60-462 (1983); Fed.R.Evid. 806.
Cal.Evid.Code § 1202 reads:
Credibility of hearsay declarant. Evidence of a statement or other conduct by a declarant that is inconsistent with a statement by such declar-ant received in evidence as hearsay evidence is not inadmissible for the purpose of attacking the credibility of the declarant though he is not given and has not had an opportunity to explain or to deny such inconsistent statement or other conduct. Any other evidence offered to attack or support the credibility of the declarant is admissible if it would have been admissible had the declarant been a witness at the hearing. For the purposes of this section, the deponent of a deposition taken in the action in which it is offered shall be deemed to be a hearsay declar-ant. (Stats.1965, c. 299, § 1202.)